Case 2:18-cv-07347-JLS-JC Document 99 Filed 11/14/19 Page 1 of 3 Page ID #:3121



  1    JOSEPH H. HUNT
  2    Assistant Attorney General
       NICOLA T. HANNA
  3    United States Attorney
  4    BRIGHAM J. BOWEN
       Assistant Branch Director
  5    DANIEL D. MAULER (Va. Bar No.: 73190)
  6    Trial Attorney
       U.S. Department of Justice
  7    Civil Division - Federal Programs Branch
  8    1100 L Street, NW
       Washington, D.C. 20005
  9    Telephone: (202) 616-0773
 10    Facsimile: (202) 616-8470
       E-mail:      dan.mauler@usdoj.gov
 11    COUNSEL FOR DEFENDANTS
 12
 13                        IN THE UNITED STATES DISTRICT COURT
 14                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 15
 16    CITY OF LOS ANGELES,
                                                     No. 2:18-cv-07347-R-JC
 17                         Plaintiff,
                      v.                       DEFENDANTS’ RESPONSE TO
 18                                            PLAINTIFF’S NOTICE OF
       WILLIAM P. BARR, Attorney               SUPPLEMENTAL AUTHORITY
 19    General of the United States, et al.,
                                               Judge: The Hon. R. Gary Klausner
 20                         Defendants.

 21
 22
 23
 24
 25
 26
 27
 28
Case 2:18-cv-07347-JLS-JC Document 99 Filed 11/14/19 Page 2 of 3 Page ID #:3122



  1         In response to the Plaintiff’s Notice of Supplemental Authority (ECF No. 95),
  2   Defendants state as follows:
  3         The Defendants are still entitled to summary judgment on all claims regarding
  4   the Gang Suppression Grant program. The Defendants’ leading argument – that the
  5   challenged conditions in the program are authorized by an appropriations act, Pub.
  6   L. No. 115-141, 132 Stat. 348, 422-23 (relevant portion attached as Exhibit A) –
  7   remains undisturbed by the recent decision in City of Los Angeles v. Barr, No. 18-
  8   56292, 2019 WL 5608846 (9th Cir. Oct. 31, 2019). In that case, the court passed on
  9   the role of 34 U.S.C. § 10102(a)(6) in a formula Byrne JAG grant program subject to
 10   detailed statutory provisions established by Congress.
 11          The Byrne JAG program’s statutory framework is fundamentally different
 12   from the Gang Suppression Grant program, which results from (and is authorized
 13   under) a line-item, lump-sum congressional appropriation. That appropriation
 14   contains the limit of all statutory restrictions upon the Department’s discretion in this
 15   matter, and the case law is clear that the Department’s discretion to administer this
 16   program is at its zenith. The Department’s Gang Suppression Grant program easily
 17   satisfies the requirements of Pub. L. No. 115-141 (including the three relevant
 18   statutory provisions incorporated by reference). This is ample authority for the
 19   program, and the court need not reach Section 10102(a)(6) to rule in favor of the
 20   Defendants.
 21
 22
 23
 24
 25
 26
 27
 28

                                                 2
Case 2:18-cv-07347-JLS-JC Document 99 Filed 11/14/19 Page 3 of 3 Page ID #:3123



  1                                         Respectfully submitted,
  2
                                            JOSEPH H. HUNT
  3                                         Assistant Attorney General
  4
                                            NICOLA T. HANNA
  5                                         United States Attorney
  6
                                            BRIGHAM J. BOWEN
  7                                         Assistant Branch Director
  8
                                            /s/ Daniel D. Mauler
  9                                         DANIEL D. MAULER
 10                                         (Va. Bar No.: 73190)
                                            Trial Attorney
 11                                         U.S. Department of Justice
 12                                         Civil Division - Federal Programs Branch
                                            1100 L Street, NW
 13                                         Washington, D.C. 20005
 14                                         Telephone: (202) 202-616-0773
                                            Facsimile: (202) 616-8470
 15                                         E-mail:     dan.mauler@usdoj.gov
 16
                                            COUNSEL FOR DEFENDANTS
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            3
